Judgment reversed on the law and a new trial granted, with costs to appellants to abide the event, upon the ground that the charge of the court to the effect that there was an arrest of the plaintiff in the Ross store was erroneous, because a question of fact was involved which should have been submitted to the jury. All concur, Taylor, J,, on the further ground that it was for the jury to say whether or not the arrest was illegal, except Sawyer, J., who dissents and votes for affirmance. Present — Hubbs, P. J., Sears, Crouch, Taylor and Sawyer, JJ.